Mr. Justice Jackson did not participate in the hearing or in the consideration of this cause. Mr. Chief Justice Burke, Mr. Justice Alter and Mr. Justice Luxford are of the opinion that the judgment should be affirmed, whereas Mr. Justice Hilliard, Mr. Justice Stone and Mr. Justice Hays are of the opinion that it should be reversed. *Page 451 
The judgment must therefore be affirmed by operation of law because of an equally divided court, and no good purpose would be served by a statement of the issues or the reasons for the conclusion of the several members of the court. Rule 118 (f), R.C.P. Colo.
Judgment affirmed.